Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/703,643 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 9/12/2019 (Provisional 62/899,717).
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 12/4/2019 and 7/24/2020 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
As per claim 20 (lines 3-4), the limitations “spaced from one another by one or more empty logical blocks or more first logical blocks” renders the claim indefinite as it is not clear what the terms “or more first logical blocks” refer to. Appropriate correction/clarification is required.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gorobets (US 2008/0235489).
As per claim 8. A storage device, comprising: a media unit, wherein a capacity of the media unit is divided into a plurality of zones, each zone comprising a plurality of logical blocks; and [Gorobets teaches “One or more memory cell arrays may be divided into multiple planes or sub-arrays… Each plane… may be divided into blocks of memory… logically linked” (par. 0027; figs. 2-3 and related text) which are in turn mapped to logical addresses (fig.5 and related text)]
a controller coupled to the media unit, the controller configured to: retrieve a first command to write data to one or more first logical blocks in a first zone, wherein the one or more first logical blocks are between a zone starting logical block address of the first zone and a zone capacity of the first zone; [Gorobets teaches “memory controller 110” coupled to non-volatile memory cell array 122 via array logic 120 (fig. 1 and related text) “a write command is received by the non-volatile storage system to write data to memory… This received write command follows a previous write command” (par. 0035; fig. 6 and related text) where the previous write command corresponds to the claimed first write command. “Along with the data, the write command also includes the logical address associated with the data” (par. 0058) where data is written along the depicted logical address space in fig. 5 and related text from 0 to Max (fig. 5 and related text; par. 0030)] 
write the data associated with the first command to the one or more first logical blocks of the first zone and to a first location in the media unit; [Gorobets teaches preexisting data 706 having been written by a previous write command (figs. 7A and 7B and related text)]
retrieve a second command to write data to one or more second logical blocks in the first zone, wherein the one or more second logical blocks are between the zone starting logical block address of the first zone and the zone capacity of the first zone, and wherein the one or more second logical blocks are non-sequential to the first one or more logical blocks; and [Gorobets teaches “a write command is received by the non-volatile memory storage system to write data to memory… This received write command follows a previous write command (par. 0035; fig. 6 and related text) where the write command correspond to the claimed second command. “Along with the data, the write command also includes the logical address associated with the data” (par. 0058) “the write command and the previous write command have a discontinuity in logical addresses. In other words, the beginning or first logical address associated with the write command is not contiguous with the ending or last logical address associated with the previous write command. As a result, there is a logical address jump between the write command and the previous write command. The logical address space between the write command and the previous write command defines a gap. In other words, the discontinuity in logical addresses defines a gap between the logical address of the write command and the logical address of the previous write command. For example, the gap can be the logical address space between the new sector of the received write command and the last valid sector of the previous write command.” (par. 0035; fig. 6 and related text; see pars. 0038-0039; figs. 7A-7B and related text)]
write the data associated with the second command to the one or more second logical blocks of the first zone and to a second location in the media unit, the second location being located sequential to the first location [Gorobets teaches “if the gap is less than the threshold size, then the data are written to the sequential updated block at 610” (figs. 6 and 7A-7B and related text)].  
As per claim 9. The storage device of claim 8, wherein the controller is further configured to: retrieve a third command to write data to one or more third logical blocks in the first zone, wherein the one or more third logical blocks are between the zone starting logical block address of the first zone and the zone capacity of the first zone, and wherein the one or more third logical blocks are non-sequential to the one or more second logical blocks; and Docket No: WESD/0315US (WDA-4427-US)6108056v144write the data associated with the third command to the one or more third logical blocks of the first zone and to a third location in the media unit, the third [Gorobets teaches data is written along the depicted logical address space in fig. 5 and related text from 0 to Max (fig. 5 and related text; par. 0030) “preexisting data 706 that were written to the sequential updated block from one or more previous write commands… (thus, the received write command being a third write command is within the scope of the disclosure) the received write command and previous write command have discontinuity in logical addresses…” (par. 0039; figs 7A-7B and related text) where if the discontinuity gap is smaller than a threshold, data is written to sequential locations in the non-volatile memory array (par. 0038; fig. 6 and related text)].  
As per claim 11. The storage device of claim 8, wherein a host device selects the one or more first blocks for storing the data associated with the first command and the one or more second logical blocks for storing the data associated with the second command [Gorobets teaches the host maintains allocation table 592 and assigns logical addresses to the various data files (par. 0033; fig. 5 and related text) where data is written to updated blocks in response to host write commands (figs. 6, 7A-7B and related text)].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets (US 2008/0235489) in view of Zhou (US 2019/0102291).
As per claim 1. A storage device, comprising: a media unit, wherein a capacity of the media unit is divided into a plurality of zones, each zone comprising a plurality of logical blocks; and [Gorobets teaches “One or more memory cell arrays may be divided into multiple planes or sub-arrays… Each plane… may be divided into blocks of memory… logically linked” (par. 0027; figs. 2-3 and related text) which are in turn mapped to logical addresses (fig.5 and related text)]
[Gorobets teaches “memory controller 110” coupled to non-volatile memory cell array 122 via array logic 120 (fig. 1 and related text) “a write command is received by the non-volatile storage system to write data to memory… This received write command follows a previous write command” (par. 0035; fig. 6 and related text) where the previous write command corresponds to the claimed first write command] 
identify one or more first logical blocks of the first zone to write the data associated with the first command to, wherein the one or more first logical blocks are between a zone starting logical block address of the first zone and a zone capacity of the first zone; [Gorobets teaches a previous write command (pars. 0035, 0038-0039; fig. 6 and related text) where “Along with the data, the write command also includes the logical address associated with the data” (par. 0058) where data is written along the depicted logical address space in fig. 5 and related text from 0 to Max (fig. 5 and related text; par. 0030)]
retrieve a second command to write data to the first zone… ; and [Gorobets teaches “a write command is received by the non-volatile memory storage system to write data to memory… This received write command follows a previous write command (par. 0035; fig. 6 and related text) where the write command correspond to the claimed second command]
identify one or more second logical blocks of the first zone to write the data associated with the second command to, [Gorobets teaches “Along with the data, the write command also includes the logical address associated with the data” (par. 0058)] 
wherein the one or more second logical blocks are between the zone starting logical block address of the first zone and the zone capacity of the first zone, and wherein the one or more second logical blocks are spaced from the one or more first logical blocks by one or more empty logical blocks [Gorobets teaches “the write command and the previous write command have a discontinuity in logical addresses. In other words, the beginning or first logical address associated with the write command is not contiguous with the ending or last logical address associated with the previous write command. As a result, there is a logical address jump between the write command and the previous write command. The logical address space between the write command and the previous write command defines a gap. In other words, the discontinuity in logical addresses defines a gap between the logical address of the write command and the logical address of the previous write command. For example, the gap can be the logical address space between the new sector of the received write command and the last valid sector of the previous write command.” (par. 0035; fig. 6 and related text; see pars. 0038-0039; figs. 7A-7B and related text)].  
[“Read data obtained from the non-volatile memory 100 may be temporarily stored in the system memory 114 through a direct memory access ( DMA) technology. The direct memory access (DMA) technology may be also used to transmit write data from the system memory 114 to the non-volatile memory 100.” (par. 0025)]. 
Gorobets and Zhou are analogous art because they are from the same field of endeavor of memory access and control. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Gorobets to include read data associated with the write commands using direct memory access (DMA) technology as taught by Zhou since doing so would provide the benefits of [high data transfer rates associated]. 
Therefore, it would have been obvious to combine Gorobets and Zhou for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. The storage device of claim 1, wherein the controller is further configured to: write the data associated with the first command prior to retrieving the second command to write data; and write the data associated with the second command after identifying one or more second logical blocks of the first zone [Gorobets teaches data of the previous write command is written as preexisting data and data of a subsequent write command is then written Data 708 (figs. 6, 7A-7B and related text)].  
As per claim 3. The storage device of claim 2, wherein the controller is further configured to: return a first completion entry to a completion queue of a host device after writing the data associated with the first command; and return a second completion entry to the completion queue of the host device after writing the data associated with the second command [Zhou teaches “After the execution of the commands, the controller 102 informs the microprocessor 102 by filling the completion queue 112.” (par. 0025) “When finishing the write command, the controller 102 writes the following information to the completion queue 112:… A completion status, indicating whether the controller 102 successfully executed the write command… A physical address (such as a physical block address PBA), indicating the space of the non-volatile memory 100 which the controller 102 has allocated to store the write data.” (pars. 0030-0032)].  
As per claim 4. The storage device of claim 3, wherein the controller is further configured to: update one or more tracking tables after writing the data associated with the first command to indicate [Zhou teaches “when getting a write command queued in the command queue 110 for the non-volatile memory 100, the controller 102 is also aware of a logical address (e.g. a logical block address LBA) of the write data. The controller 102 allocates a physical space of the non-volatile memory 100 to correspond to the logical address LBA, and returns a physical address (e.g. a physical block address PBA) of the allocated physical space to the completion queue 112 for the microprocessor 108 to modify the mapping table 116. Thus, the mapping relationship between the logical address LBA of the write data and the physical address of the allocated physical space is recorded in the mapping table 116.” (par. 0026) “When finishing the write command, the controller 102 writes the following information to the completion queue 11… A completion status… According to the information queued in the completion queue 112, the microprocessor 108 updates the mapping table 116 in the system memory 114 to record the mapping relationship between the logical address LBA and the physical address PBA.” (pars. 0030-0032)].  
As per claim 5. The storage device of claim 4, wherein the one or more tracking tables comprise a first tracking table stored in the storage device and a second tracking table stored in the host device [Gorobets teaches “The host can keep track of logical address space 512 by maintaining allocation table 592 (e.g., a file allocation table (FAT)), where the logical addresses assigned by the host… are maintained” (par. 0033; fig. 5 and related text; see par. 0058). “The non-volatile memory storage system converts the logical addresses provided by the host into unique physical addresses within memory cell array 502 where data from the host are stored. Block 504 represents a table of these logical-to-physical address conversions, which are maintained by the non-volatile memory storage system” (par. 0033; fig. 5 and related text). Zhou teaches mapping table 116 in host 106 (figs. 1-2 and related text) and explains controller 102 in storage device 104 translates logical to physical addresses (par. 0026) where Zhou does not expressly refer to the controller having a mapping table but it would have been obvious to one of ordinary skill in the art to modify Zhou to include a mapping table such as the mapping/conversion table stored in the storage device taught by Gorobets to facilitate address translations].  
As per claim 6. The storage device of claim 5, wherein the host device selects the one or more second blocks for storing the data associated with the second command using the second tracking table [Gorobets teaches “logical to physical address translation” table 504 (fig. 5 and related text) where data of a write command is written after a previously received write command based on the address conversion (figs. 6, 7A-7B and related text)].  
As per claim 7. The storage device of claim 1, wherein a host device selects the one or more first blocks for storing the data associated with the first command [Gorobets teaches the host maintains allocation table 592 and assigns logical addresses to the various data files (par. 0033; fig. 5 and related text) where data is written to updated blocks in response to host write commands (figs. 6, 7A-7B and related text)].  
As per claim 12. Gorobets teaches The storage device of claim 8, but does not expressly disclose wherein the controller is further configured to: return a first completion entry to a completion queue of a host device after writing the data associated with the first command; and update one or more tracking tables after writing the data associated with the first command to indicate that the one or more first logical blocks are unavailable to write data associated with subsequent commands to; however, regarding these limitations, Zhou teaches [“when getting a write command queued in the command queue 110 for the non-volatile memory 100, the controller 102 is also aware of a logical address (e.g. a logical block address LBA) of the write data. The controller 102 allocates a physical space of the non-volatile memory 100 to correspond to the logical address LBA, and returns a physical address (e.g. a physical block address PBA) of the allocated physical space to the completion queue 112 for the microprocessor 108 to modify the mapping table 116. Thus, the mapping relationship between the logical address LBA of the write data and the physical address of the allocated physical space is recorded in the mapping table 116.” (par. 0026) “After the execution of the commands, the controller 102 informs the microprocessor 102 by filling the completion queue 112.” (par. 0025) “When finishing the write command, the controller 102 writes the following information to the completion queue 112:… A completion status, indicating whether the controller 102 successfully executed the write command… A physical address (such as a physical block address PBA), indicating the space of the non-volatile memory 100 which the controller 102 has allocated to store the write data… According to the information queued in the completion queue 112, the microprocessor 108 updates the mapping table 116 in the system memory 114 to record the mapping relationship between the logical address LBA and the physical address PBA.” (pars. 0030-0032)].  
Gorobets and Zhou are analogous art because they are from the same field of endeavor of memory access and control. 
[efficient use of computing resources and management of mapping table (par. 0004)]. 
Therefore, it would have been obvious to combine Gorobets and Zhou for the benefit of creating a storage system/method to obtain the invention as specified in claim 12.
As per claim 13. The storage device of claim 12, wherein at least one of the one or more tracking tables is stored in the media unit of the storage device [Goroberts teaches “The non-volatile memory storage system converts the logical addresses provided by the host into unique physical addresses within memory cell array 502 where data from the host are stored. Block 504 represents a table of these logical-to-physical address conversions, which are maintained by the non-volatile memory storage system” (par. 0033; fig. 5 and related text). Zhou teaches mapping table 116 in host 106 (figs. 1-2 and related text) and explains controller 102 in storage device 104 translates logical to physical addresses (par. 0026) where Zhou does not expressly refer to the controller having a mapping table but it would have been obvious to one of ordinary skill in the art to modify Zhou to include a mapping table such as the mapping/conversion table stored in the storage device taught by Gorobets to facilitate address translations].  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gorobets (US 2008/0235489) in view of Sinclair et al. (US 2009/0019218).
As per claim 10. Gorobets teaches The storage device of claim 8, but does not expressly disclose wherein the data associated with the second command is written to two or more second logical blocks, and wherein the two or more second logical blocks are non-sequential to one another; however, regarding these limitations, Sinclair teaches [“In host write operation #2, the logical sectors LS5-LS6 are updated as LS5'-LS6' and recorded in the update block in next available plane-aligned location. Thus, LS5' and LS6', being in the 2.sup.nd (P1) and 3.sup.d (P2) planes or memory unit of MP.sub.1 of the original block, would be programmed into corresponding planes in the next available metapage MP.sub.1' in the update block. This leaves a preceding, unused 1.sup.st plane in MP.sub.1'.” (par. 0384) “In host write operation #2, a gap is created by a preceding, unused 1.sup.st plane in MP.sub.1' and it is first padded with LS4. This will render the LS4 in the original block obsolete. As before, the second write converts the update block from a sequential to a chaotic one.” (par. 0390) (fig. 24B and related text)].
Gorobets and Sinclair are analogous art because they are from the same field of endeavor of memory access and control. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Gorobets to have data associated with a command written to two or more second logical blocks, and wherein the two or more second logical blocks are non-sequential to one another as taught by Sinclair since doing so would provide the benefits of [“efficient handling of update data in a block” (par. 0002) (see par. 0387)]. 
Therefore, it would have been obvious to combine Gorobets and Sinclair for the benefit of creating a storage system/method to obtain the invention as specified in claim 10.

Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets (US 2008/0235489) in view of Zhou (US 2019/0102291) and Lee et al. (US 2009/0113121). 
As per claim 14. A storage system, comprising: a host device, the host device comprising a first tracking table; and [Gorobets teaches “The host can keep track of logical address space 512 by maintaining allocation table 592 (e.g., a file allocation table (FAT)), where the logical addresses assigned by the host… are maintained” (par. 0033; fig. 5 and related text; see par. 0058)] 
a storage system, wherein the storage system comprises: 6108056v145a media unit, wherein a capacity of the media unit is divided into a plurality of zones, each zone comprising a plurality of logical blocks, and [Gorobets teaches “memory controller 110” coupled to non-volatile memory cell array 122 via array logic 120 (fig. 1 and related text) “a write command is received by the non-volatile storage system to write data to memory… This received write command follows a previous write command” (par. 0035; fig. 6 and related text) where the previous write command corresponds to the claimed first write command] 
wherein the media unit stores a second tracking table; and [Gorobets teaches “The non-volatile memory storage system converts the logical addresses provided by the host into unique physical addresses within memory cell array 502 where data from the host are stored. Block 504 represents a table of these logical-to-physical address conversions, which are maintained by the non-volatile memory storage system” (par. 0033; fig. 5 and related text)]
a controller coupled to the media unit, the controller configured to: retrieve a first command to write data to one or more first logical blocks in a first zone… , wherein the one or more first logical blocks are [Gorobets teaches “memory controller 110” coupled to non-volatile memory cell array 122 via array logic 120 (fig. 1 and related text) “a write command is received by the non-volatile storage system to write data to memory… This received write command follows a previous write command” (par. 0035; fig. 6 and related text) where the previous write command corresponds to the claimed first write command; where data is written along the depicted logical address space in fig. 5 and related text from 0 to Max (fig. 5 and related text; par. 0030)] 
update the first and second tracking tables to indicate that the one or more first logical blocks are unavailable to write data associated with subsequent commands to; [Gorobets teaches “Allocation Table 592” in host and ‘logical to physical address translation table 504” in non-volatile storage system (fig. 5 and related text) “the allocation table allows a host to keep of the logical address space assigned by the host to various files…” (par. 0058; fig. 12 and related text)] but does not expressly disclose update the first and second tracking tables
retrieve a second command to write data to one or more second logical blocks in the first zone…, wherein the one or more second logical blocks are between the zone starting logical block address of the first zone and the zone capacity of the first zone, and wherein at least one of the one or more second logical blocks are non-sequential to the one or more first logical blocks; write the data associated with the second command to the one or more second logical blocks of the first zone; and
 [Gorobets teaches “a write command is received by the non-volatile memory storage system to write data to memory… This received write command follows a previous write command (par. 0035; fig. 6 and related text) where the write command correspond to the claimed second command. “Along with the data, the write command also includes the logical address associated with the data” (par. 0058) “the write command and the previous write command have a discontinuity in logical addresses. In other words, the beginning or first logical address associated with the write command is not contiguous with the ending or last logical address associated with the previous write command. As a result, there is a logical address jump between the write command and the previous write command. The logical address space between the write command and the previous write command defines a gap. In other words, the discontinuity in logical addresses defines a gap between the logical address of the write command and the logical address of the previous write command. For example, the gap can be the logical address space between the new sector of the received write command and the last valid sector of the previous write command.” (par. 0035; fig. 6 and related text) where data of each write command is written to non-volatile memory (see pars. 0038-0039; figs. 7A-7B and related text); data is written along the depicted logical address space in fig. 5 and related text from 0 to Max (fig. 5 and related text; par. 0030)].

Regarding the limitations DMA read data associated with the first command… and DMA read data associated with the second command, Zhou teaches [“Read data obtained from the non-volatile memory 100 may be temporarily stored in the system memory 114 through a direct memory access ( DMA) technology. The direct memory access (DMA) technology may be also used to transmit write data from the system memory 114 to the non-volatile memory 100.” (par. 0025)]. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Gorobets to include read data associated with the write commands using direct memory access (DMA) technology as taught by Zhou since doing so would provide the benefits of [high data transfer rates associated]. 
With respect to the limitations update the first and second tracking tables to indicate that the one or more first logical blocks are unavailable to write data associated with subsequent commands… update the first and second tracking tables to indicate that the one or more second logical blocks are unavailable to write data associated with subsequent commands to, Zhou teaches [mapping table 116 in host 106 (figs. 1-2 and related text) and explains controller 102 in storage device 104 translates logical to physical addresses (par. 0026) “When finishing the write command… the microprocessor 108 updates the mapping table 116 in the system memory 114 to record the mapping relationship between the logical address LBA and the physical address PBA.” (pars. 0030-0032)] where the combination of Gorobets and Zhou teaches a tracking table stored in the storage device and one in the host [Gorobets (fig. 5 and related text). Zhou (figs 1-2 and related text)] but does not expressly disclose also updating the tracking table in the storage device, corresponding to the claimed second tracking table. 
Regarding the updating of the tracking table in the storage device or the second tracking table, Lee teaches [“’When the L2P modified flag is set, step 320, the old entries in the partial logical-to-physical mapping table have been modified. The old entries must be copied back to flash memory, since the entries in flash memory are stale. The old set# for the old entries in partial logical-to-physical mapping table 20 is looked up in the L2P tracking table to find the PBA of the old set of entries in N sets of partial logical-to-physical mapping tables 22 in flash memory 18, step 322. The L2P tracking table can be part of wear-leveling and bad-block counters 26 in RAM 16, or may be a separate table with the PBA's for each of the N sets of partial logical-to-physical mapping tables 22 in flash memory 18.“ (par. 0062) “The L2P modified flag is set…” (par. 0070) “since the L2P modified flag is set (L2P MOD=1), the entries in partial logical-to-physical mapping table 20 must be flushed to update that set in the N sets of partial logical-to-physical mapping tables 22 in flash memory.” (par. 0080)]; where, as mapped above, Lee teaches also modifying the host or partial table.  
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of the combination of Gorobets and Zhou to include as taught by Lee since doing so would provide the benefits of [improvement in flash memory technology (par. 0032) and facilitating address mapping and memory accesses].
Gorobets, Zhou and Lee are analogous art because they are from the same field of endeavor of memory access and control. 
Therefore, it would have been obvious to combine Gorobets and Zhou with Lee for the benefit of creating a storage system/method to obtain the invention as specified in claim 14. 
As per claim 15. The storage system of claim 14, wherein the controller is further configured to: retrieve a third command to write data to one or more third logical blocks in the first zone... wherein the one or more third logical blocks are between the zone starting logical block address of the first zone and the zone capacity of the first zone, and wherein the one or more third logical blocks are non-sequential to at least the one or more second logical blocks; write the data associated with the third command to the one or more third logical blocks of the first zone… [Gorobets teaches “preexisting data 706 that were written to the sequential updated block from one or more previous write commands… (thus, the received write command being a third write command is within the scope of the disclosure) the received write command and previous write command have discontinuity in logical addresses…” (par. 0039; figs 7A-7B and related text) where if the discontinuity gap is smaller than a threshold, data is written to sequential locations in the non-volatile memory array (par. 0038; fig. 6 and related text)] 
Gorobets does not expressly disclose… and DMA read data associated with the third command… and update the first and second tracking tables to indicate that the one or more third logical blocks are unavailable to write data associated with subsequent commands to.
Regarding the limitations, and DMA read data associated with the third command Zhou teaches [“Read data obtained from the non-volatile memory 100 may be temporarily stored in the system memory 114 through a direct memory access ( DMA) technology. The direct memory access (DMA) technology may be also used to transmit write data from the system memory 114 to the non-volatile memory 100.” (par. 0025)]. 
With respect to the limitations, and update the first and second tracking tables to indicate that the one or more third logical blocks are unavailable to write data associated with subsequent commands to Zhou teaches [mapping table 116 in host 106 (figs. 1-2 and related text) and explains controller 102 in storage device 104 translates logical to physical addresses (par. 0026) “When finishing the write command… the microprocessor 108 updates the mapping table 116 in the system memory 114 to record the mapping relationship between the logical address LBA and the physical address PBA.” (pars. 0030-0032)] where the combination of Gorobets and Zhou teaches a tracking table stored in the storage device and one in the host [Gorobets (fig. 5 and related text). Zhou (figs 1-2 and related text)] but does not expressly disclose also updating the tracking table in the storage device, corresponding to the claimed second tracking table; however, regarding these limitations, Lee teaches [“’When the L2P modified flag is set, step 320, the old entries in the partial logical-to-physical mapping table have been modified. The old entries must be copied back to flash memory, since the entries in flash memory are stale. The old set# for the old entries in partial logical-to-physical mapping table 20 is looked up in the L2P tracking table to find the PBA of the old set of entries in N sets of partial logical-to-physical mapping tables 22 in flash memory 18, step 322. The L2P tracking table can be part of wear-leveling and bad-block counters 26 in RAM 16, or may be a separate table with the PBA's for each of the N sets of partial logical-to-physical mapping tables 22 in flash memory 18.“ (par. 0062) “The L2P modified flag is set…” (par. 0070) “since the L2P modified flag is set (L2P MOD=1), the entries in partial logical-to-physical mapping table 20 must be flushed to update that set in the N sets of partial logical-to-physical mapping tables 22 in flash memory.” (par. 0080)]; where, as mapped above, Lee teaches also modifying the host or partial table.  
As per claim 18. The storage system of claim 14, wherein the host device selects the one or more first blocks for storing the data associated with the first command and the one or more second logical blocks for storing the data associated with the second command based on the first tracking table [Gorobets teaches the host maintains allocation table 592 and assigns logical addresses to the various data files (par. 0033; fig. 5 and related text) where data is written to updated blocks in response to host write commands (figs. 6, 7A-7B and related text)].    
As per claim 19. The storage system of claim 18, wherein the controller is further configured to return a first completion entry to a completion queue of the host device after writing the data associated with the first command, and wherein the host device updates the first tracking table after [Zhou teaches “when getting a write command queued in the command queue 110 for the non-volatile memory 100, the controller 102 is also aware of a logical address (e.g. a logical block address LBA) of the write data. The controller 102 allocates a physical space of the non-volatile memory 100 to correspond to the logical address LBA, and returns a physical address (e.g. a physical block address PBA) of the allocated physical space to the completion queue 112 for the microprocessor 108 to modify the mapping table 116. Thus, the mapping relationship between the logical address LBA of the write data and the physical address of the allocated physical space is recorded in the mapping table 116.” (par. 0026) “When finishing the write command, the controller 102 writes the following information to the completion queue 11… A completion status… According to the information queued in the completion queue 112, the microprocessor 108 updates the mapping table 116 in the system memory 114 to record the mapping relationship between the logical address LBA and the physical address PBA.” (pars. 0030-0032)].  

Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets (US 2008/0235489) in view of Zhou (US 2019/0102291) and Lee et al. (US 2009/0113121) as applied in the rejection of claim 14 above, and further in view of Sinclair et al. (US 2009/0019218). 
As per claim 16. The storage system of claim 14, wherein the controller is further configured to: retrieve a third command to write data to two or more third logical blocks in the first zone and DMA read data associated with the third command, wherein the two or more third logical blocks are between the zone starting logical block address of the first zone and the zone capacity of the first zone, and…; write the data associated with the third command to the two or more third logical blocks of the first zone; and update the first and second tracking tables to indicate that the two or more third logical blocks are unavailable to write data associated with subsequent commands to [The rationale in the rejection of claim 15 is herein incorporated] but the combination of Gorobets, Zhou and Lee does not expressly disclose a command to two or more logical blocks… wherein at least one of the two or more third logical blocks is disposed between the one or more first logical blocks and the one or more second logical blocks; however, regarding these limitations, Sinclair teaches [“A small zone of logical address range is reserved for active system control data separate from another zone for user data. In this way, manipulation of the system control data in its own zone will not interact with the associated user data in another zone. Updates are at the logical sector level and a write pointer points to the corresponding physical sectors in a block to be written. The mapping information is buffered in RAM and eventually stored in a sector allocation table in the main memory.” (par. 0015) “In host write operation #2, the logical sectors LS5-LS6 are updated as LS5'-LS6' and recorded in the update block in next available plane-aligned location. Thus, LS5' and LS6', being in the 2.sup.nd (P1) and 3.sup.d (P2) planes or memory unit of MP.sub.1 of the original block, would be programmed into corresponding planes in the next available metapage MP.sub.1' in the update block. This leaves a preceding, unused 1.sup.st plane in MP.sub.1'.” (par. 0384) “In host write operation #3, the logical sector LS10' is being updated again and is recorded in the next plane-aligned location of the update block as LS10''. Thus, it will be written to the next available 3.sup.rd plane, which will be in MP.sub.2'. This leaves a preceding gap of the last plane in MP.sub.1' and the first two planes of MP.sub.2'. This will obsolete LS10' in MP.sub.0'.” (pars. 0385) (fig. 24B and related text)]. 
Gorobets, Zhou, Lee and Sinclair are analogous art because they are from the same field of endeavor of memory access and control. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Gorobets, Zhou and Lee to have a command to two or more logical blocks… wherein at least one of the two or more third logical blocks is disposed between the one or more first logical blocks and the one or more second logical blocks as taught by Sinclair since doing so would provide the benefits of [“efficient handling of update data in a block” (par. 0002) (see par. 0387)]. 
Therefore, it would have been obvious to combine Gorobets, Zhou and Lee with Sinclair for the benefit of creating a storage system/method to obtain the invention as specified in claim 16. 
As per claim 17. The storage system of claim 14, wherein the controller is further configured to: retrieve a third command to write data to two or more third logical blocks in the first zone and DMA read data associated with the third command, wherein the two or more third logical blocks are between the zone starting logical block address of the first zone and the zone capacity of the first zone, and … write the data associated with the third command to the two or more third logical blocks of the first zone; and update the first and second tracking tables to indicate that the two or more third logical blocks are unavailable to write data associated with subsequent commands to [The rationale in the rejection of claim 15 is herein incorporated], but the combination of Gorobets, Zhou and Lee does not expressly disclose the write command to two or more logical blocks… wherein at least one of the two or more third logical blocks are sequentially located before the first one or more logical blocks or the one or more second logical blocks; however, regarding these limitations, Sinclair teaches [“A small zone of logical address range is reserved for active system control data separate from another zone for user data. In this way, manipulation of the system control data in its own zone will not interact with the associated user data in another zone. Updates are at the logical sector level and a write pointer points to the corresponding physical sectors in a block to be written. The mapping information is buffered in RAM and eventually stored in a sector allocation table in the main memory.” (par. 0015) “In host write operation #2, the logical sectors LS5-LS6 are updated as LS5'-LS6' and recorded in the update block in next available plane-aligned location. Thus, LS5' and LS6', being in the 2.sup.nd (P1) and 3.sup.d (P2) planes or memory unit of MP.sub.1 of the original block, would be programmed into corresponding planes in the next available metapage MP.sub.1' in the update block. This leaves a preceding, unused 1.sup.st plane in MP.sub.1'.” (par. 0384) “In host write operation #3, the logical sector LS10' is being updated again and is recorded in the next plane-aligned location of the update block as LS10''. Thus, it will be written to the next available 3.sup.rd plane, which will be in MP.sub.2'. This leaves a preceding gap of the last plane in MP.sub.1' and the first two planes of MP.sub.2'. This will obsolete LS10' in MP.sub.0'.” (pars. 0385) (fig. 24B and related text)]. 
Gorobets, Zhou, Lee and Sinclair are analogous art because they are from the same field of endeavor of memory access and control. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Gorobets, Zhou and Lee to have a command to two or more logical blocks… wherein at least one of the two or more third logical blocks are sequentially located before the first one or more logical blocks or the one or more second logical blocks as taught by Sinclair since doing so would provide the benefits of [“efficient handling of update data in a block” (par. 0002) (see par. 0387)]. 
Therefore, it would have been obvious to combine Gorobets, Zhou and Lee with Sinclair for the benefit of creating a storage system/method to obtain the invention as specified in claim 17.  
As per claim 20. The combination of Gorobets, Zhou and Lee teaches The storage system of claim 14, but does not expressly disclose wherein the data associated with the second command is written to two or more second logical blocks, and wherein the two or more second logical blocks are spaced from one another by one or more empty logical blocks or more first logical blocks; however, regarding these limitations, Sinclair teaches [“In host write operation #2, the logical sectors LS5-LS6 are updated as LS5'-LS6' and recorded in the update block in next available plane-aligned location. Thus, LS5' and LS6', being in the 2.sup.nd (P1) and 3.sup.d (P2) planes or memory unit of MP.sub.1 of the original block, would be programmed into corresponding planes in the next available metapage MP.sub.1' in the update block. This leaves a preceding, unused 1.sup.st plane in MP.sub.1'.” (par. 0384) “In host write operation #2, a gap is created by a preceding, unused 1.sup.st plane in MP.sub.1' and it is first padded with LS4. This will render the LS4 in the original block obsolete. As before, the second write converts the update block from a sequential to a chaotic one.” (par. 0390) (fig. 24B and related text)].
Gorobets, Zhou, Lee and Sinclair are analogous art because they are from the same field of endeavor of memory access and control. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Gorobets, Zhou and Lee to have data associated with a command written to two or more second logical blocks, and wherein the two or more second logical blocks are non-sequential to one another as taught by Sinclair since doing so would provide the benefits of [“efficient handling of update data in a block” (par. 0002) (see par. 0387)]. 
Therefore, it would have been obvious to combine Gorobets, Zhou and Lee with Sinclair for the benefit of creating a storage system/method to obtain the invention as specified in claim 20.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Cho (US 2018/0052625) teaches a host server writes pieces of data with discontinuous logical addresses to an SSD, the pieces of data are stored scatteredly in the SSD (par. 0006). 
Hayasaka et al. (US 2017/0337212) teaches “storage blocks are written contiguously to the physical addresses of the storage devices (such as e.g. magnetic hard disc devices or also Flash-based or solid state drive based technology) in accordance with the non -fragmented logical block addressing at the file system management layer.” (par. 0288). 
Sinclair et al. (US 2005/0251617) teaches writing data in a fragmented logical address space (par. 0123). 
Nemazie et al. (US 2015/0212752) teaches data writing to SSD where at least one LBA is non-sequential to the rest of the LBAs (claim 1).
Cheon et al. (US 2013/0173857) teaches “determining whether the write data has a rando-writing pattern by detecting discontiguous logical page addresses for the write data and determining whether the write data has a sequential-writing pattern by detecting continuous logical page addresses for the write data, and upon determining that the write data has the random-writing pattern, allocating 
Conley et al. (US 2006/0020745) teaches “In FIG. 9D the received data is written to a chaotic update block 920. This block is chaotic because sector X+12 is written immediately after sector X+3 so that there is a jump in logical address range from sector X+3 to sector X+12. Chaotic block 920 may start out being a sequential update block when it contains sectors X to X+3 and then be converted to a chaotic update block when sector X+12 is stored. In general, where the host sends data in a non-sequential manner a chaotic (non-sequential) block will be used. The valid data in chaotic block 920 of FIG. 9D is eventually relocated to a sequential block 922, where it is stored with sectors X+4 to X+11, which may be copied from another location” (par. 0080; figs. 9D and 9E and related text). 
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



March 1, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135